Citation Nr: 0918301	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2002, the RO denied of entitlement to service 
connection for asbestosis.

2.  The additional evidence received since the December 2002 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim on 
appeal, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for 
asbestosis.


CONCLUSION OF LAW

The evidence submitted since the RO's December 2002 decision 
is new and material; thus, the claim of entitlement to 
service connection for asbestosis is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
asbestosis.  As will be discussed in greater detail below, 
the Board finds that new and material evidence has been 
submitted, and that the claim should be reopened.  Any 
additional evidentiary development that is necessary before 
this claim can be adjudicated on the merits will be discussed 
in greater detail in the remand portion of this document.

II.  New and Material Evidence

The Veteran is seeking service connection for asbestosis.  He 
essentially contends that he developed asbestosis as a result 
of exposure to asbestos while based at Fort Leonard Wood, 
Missouri, and Fort Devens, Massachusetts.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The December 2002 rating decision denied the Veteran's claim 
because exposure to asbestos during military service had not 
been established.  Among the evidence reviewed to make this 
determination were the Veteran's service treatment records 
and information received from the Service Department in 
response for a request to furnish information related to 
asbestos exposure.  Pertinent evidence also included an April 
1999 private medical record that notes the Veteran's reported 
exposure to asbestos-containing compounds and sand while 
working as a railroad hostler after service.  Based on 
occupational history, physical examination, chest x-ray 
readings, and spirometry results, the doctor's impression was 
that the diagnoses of asbestosis and silicosis were 
established within a reasonable degree of medical certainty.  
The Veteran was notified of this decision and of his 
appellate rights in a December 2002 letter, and he did not 
appeal.  This rating decision therefore became final.

The Board finds that the Veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for asbestosis.  Specifically, the Veteran 
has submitted extensive literature documenting the presence 
of asbestos at Fort Leonard Wood and Fort Devens.  This 
evidence is new in that it was not of record at the time of 
the December 2002 rating decision.  It is material in that it 
is relevant to establishing the Veteran was exposed to 
asbestos during service.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen this 
claim.  To this extent only, the benefit sought on appeal is 
granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for asbestosis is reopened.


REMAND

At his January 2009 hearing, the Veteran testified that he 
was housed in old World War II barracks during basic training 
at Fort Leonard Wood, where he was stationed for 10 weeks.  
He indicated that the pipes in the barracks and latrines were 
covered in asbestos and that cleaning these pipes stirred up 
airborne particles.  He noted that pipes were above the 
sleeping areas.  He also noted that there was asbestos on the 
floors that would get stirred up when they cleaned.  

The Veteran also testified that he was at Fort Devens for 
approximately seven months.  He reported being housed in old 
World War II barracks and that he was again exposed to 
asbestos from pipes and floors.  He also noted that he was 
sent to school for eight hours a day and had to sit in school 
rooms with asbestos pipes.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

In the case at hand, current medical evidence of record, 
including the April 1999 private medical record discussed 
above, establishes that the Veteran has been diagnosed with 
asbestosis.  With respect to the second element, the new and 
material evidence submitted by the Veteran establishes that 
he served at military bases where asbestos was used.  The 
third element is satisfied through the July 2005 VA 
examination report, which concludes that the Veteran's 
condition is more likely than not related to his in-service 
asbestos exposure.  

However, there is not enough information available to make a 
decision on this claim.  Although the July 2005 VA 
examination report contains a favorable opinion, this opinion 
was based on the expressed belief that no asbestos exposure 
occurred following service, which is not consistent with the 
record.  As noted, the April 1999 private medical record 
discussed above cites a post-service history of asbestos 
exposure while working for a railroad.  In fact, the April 
1999 diagnosis of asbestosis implicitly suggests a link 
between the Veteran's asbestosis and his post-service work 
history.  Notwithstanding the April 1999 report, the Board 
finds that the conclusions of the July 2005 VA examiner and 
the documented evidence of asbestos at Fort Leonard Wood 
certainly suggest the possibility of an association between 
his current disability and service so as to warrant a 
clarifying opinion.  Therefore, the Board finds that a new VA 
examination is warranted in order to properly decide this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate examination to 
clarify the nature and etiology of the 
claimed asbestosis.  Any tests deemed 
necessary should be performed.  The claims 
file must be reviewed by the examiner, and 
the examination report should reflect that 
this was done.  During the examination, 
the examiner should elicit from the 
Veteran a complete history of the nature 
and circumstances of potential exposure to 
asbestos in service and following service.  
All findings should be reported in detail, 
and the rationale for the requested 
opinion should be explained.  

The examiner should conduct an examination 
of the Veteran's lungs with any diagnostic 
testing deemed necessary, and provide a 
diagnosis of any pathology found.  As to 
each disability found, the examiner should 
comment as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the disability is related to 
the Veteran's military service and, more 
specifically, to any in-service asbestos 
exposure.  In explaining this opinion, the 
examiner should discuss all potential 
sources of asbestos exposure that are 
indicated in the claims file and by the 
Veteran himself.

2.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


